DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/6/2021:
Referring to the response to the Priority comments (arguments: page 12 lines 7-30):  The Priority comments have been dropped in view of arguments.
Referring to the response to the U.S.C. 102 and 103 rejections (arguments: page 12 line 31 to page 14 line 13):  The U.S.C. 102 and 103 rejections have been dropped in view of arguments and claims 1-6, 8-20, and 22-32 are allowed.
Allowable Subject Matter
Claims 1-6, 8-20, and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1:
Oteri et al (WO 2014/138523) teach a relaying module, comprising:
a radio interface [Oteri, ¶ 0106, “A relay node may be a device that may include two logical entities: a relay STA and a relay AP. The relay STA may associate with a parent node or AP. The relay AP may allow STAs to associate and obtain connectivity to the parent node/AP via the relay STA. A relay node may allow range extension and supports packet/frame forwarding between source and destination nodes”, A relay node has two separate logical entities: one to service the station and one to service the AP. Fig. 13 shows a system level diagram of the relay operation (see also ¶ 0162). The relay AP has one or more radio interfaces to communicate with the STA and AP. In addition, it is well understood that the relay AP has some type of processor to control its signaling operations.] configured to:
[Oteri, ¶ 0003, “The relay device may receive relay traffic from the station (e.g., traffic to be relayed by the relay device). The relay device may transmit the relay traffic based on a priority allocated to the station. The relay device may include the relay traffic in transmitted traffic that includes data associated with the relay itself (e.g., device traffic, non-relay traffic). That is, the transmitted traffic may include data associated with the station (e.g., relay traffic) aggregated with device data that is associated with relay device traffic itself (e.g., non-relay traffic)”, IEEE 802.11ah pertains to providing access to meters and sensors (see ¶s 0099 and 0100). Meters and sensors have limited device capabilities, so relaying is often used for range extension (see ¶s 0101, 0102, 0105, and 0117). The relay device receives uplink packets from the STA, where the uplink packets are directed toward the AP (or BS). The relay device repeats these uplink packets to the AP.]; and
a processor [Oteri, ¶ 0106, “A relay node may be a device that may include two logical entities: a relay STA and a relay AP. The relay STA may associate with a parent node or AP. The relay AP may allow STAs to associate and obtain connectivity to the parent node/AP via the relay STA. A relay node may allow range extension and supports packet/frame forwarding between source and destination nodes”, A relay node has two separate logical entities: one to service the station and one to service the AP. Fig. 13 shows a system level diagram of the relay operation (see also ¶ 0162). The relay AP has one or more radio interfaces to communicate with the STA and AP. In addition, it is well understood that the relay AP has some type of processor to control its signaling operations.], configured to:
hold one or more transmission constraints that define limitations of using network resources for wireless transmissions in the communication network; receive multiple uplink [Oteri, ¶ 0107, “To allow for relay channel access, there may be a sharing of one TXOP, e.g., for the source and relay transmission to reduce the number of contentions for channel access. A flow control mechanism at the relay may address the issue of buffer overflow at relay”, The relay device contains a buffer for temporarily holding relay messages (see ¶s 0005, 0007). Flow control is performed according to priority values (see ¶s 0151-0155). Flow control is performed according to a number of recognized rules (or constraints), which are dependent on the amount of available resources to the relay. The relay device may respond to a full buffer queue by directing the STA to adjust its operation (e.g., changing to another relay, see ¶s 0121, 0138, 0155). Multiple relay coordination (in the case of a full buffer and unacceptable relay delay) may be used to perform conditional relay repetition (see ¶s 0156, 0157, and 0160).] so as to maximize performance of the communication network under the transmission constraints [Examiner Note: The end portion of this limitation is construed to be functional language that does not limit the claim’s scope. See MPEP 2173.05(g).]; and
transmit the selected messages as repeated messages toward the BS, in accordance with the allocated network resources [Oteri, ¶019, “An example of an uplink relay from STA (e.g., source) to AP (e.g., destination) through a relay node is shown in FIG. 3”, The relay transmits messages from the STA to the AP through uplink resources (see ¶s 0099-0101).].

However, none of the prior art disclose the limitations “… receive multiple uplink messages from the multiple respective wireless devices, wherein the multiple uplink messages were transmitted by the respective wireless devices using different respective narrowband carriers; … ; allocate to the selected uplink messages respective network resources by grouping the multiple narrowband carriers into a common frequency channel, and scheduling transmission of the multiple messages during a subsequent transmission time slot using the common frequency channel, so as to maximize performance of the communication network under the transmission constraints…”, and can be logically combined with Oteri et al.  
Independent claim 15:
	Oteri et al (WO 2014/138523) teach a method, comprising:
in a relaying module, wirelessly receiving multiple uplink messages originating in multiple wireless devices that communicates messages with a Base Station (BS) in a communication network, and wirelessly transmitting repeated uplink messages of at least some of the received uplink messages toward the BS [Oteri, ¶ 0003, “The relay device may receive relay traffic from the station (e.g., traffic to be relayed by the relay device). The relay device may transmit the relay traffic based on a priority allocated to the station. The relay device may include the relay traffic in transmitted traffic that includes data associated with the relay itself (e.g., device traffic, non-relay traffic). That is, the transmitted traffic may include data associated with the station (e.g., relay traffic) aggregated with device data that is associated with relay device traffic itself (e.g., non-relay traffic)”, IEEE 802.11ah pertains to providing access to meters and sensors (see ¶s 0099 and 0100). Meters and sensors have limited device capabilities, so relaying is often used for range extension (see ¶s 0101, 0102, 0105, and 0117). The relay device receives uplink packets from the STA, where the uplink packets are directed toward the AP (or BS). The relay device repeats these uplink packets to the AP.];
holding one or more transmission constraints that define limitations of using network resources for wireless transmissions in the communication network; receiving multiple uplink messages from multiple wireless devices…; selecting at least some of the received uplink messages for repeated transmission; allocating to the selected uplink messages respective network resources … [Oteri, ¶ 0107, “To allow for relay channel access, there may be a sharing of one TXOP, e.g., for the source and relay transmission to reduce the number of contentions for channel access. A flow control mechanism at the relay may address the issue of buffer overflow at relay”, The relay device contains a buffer for temporarily holding relay messages (see ¶s 0005, 0007). Flow control is performed according to priority values (see ¶s 0151-0155). Flow control is performed according to a number of recognized rules (or constraints), which are dependent on the amount of available resources to the relay. The relay device may respond to a full buffer queue by directing the STA to adjust its operation (e.g., changing to another relay, see ¶s 0121, 0138, 0155). Multiple relay coordination (in the case of a full buffer and unacceptable relay delay) may be used to perform conditional relay repetition (see ¶s 0156, 0157, and 0160).] so as to maximize performance of the communication network under the transmission constraints [Examiner Note: The end portion of this limitation is construed to be functional language that does not limit the claim’s scope. See MPEP 2173.05(g).]; and 
transmitting the selected uplink messages as repeated messages toward the BS, in accordance with the allocated network resources [Oteri, ¶019, “An example of an uplink relay from STA (e.g., source) to AP (e.g., destination) through a relay node is shown in FIG. 3”, The relay transmits messages from the STA to the AP through uplink resources (see ¶s 0099-0101).].

However, none of the prior art disclose the limitations “… receiving multiple uplink messages from the multiple respective wireless devices, wherein the multiple uplink messages were transmitted by the respective wireless devices using different respective narrowband carriers; … ; allocating to the selected uplink messages respective network resources by grouping the multiple narrowband carriers into a common frequency channel, and scheduling transmission of the multiple messages during a subsequent transmission time slot using the common frequency channel, so as to maximize performance of the communication network under the transmission constraints…”, and can be logically combined with Oteri et al.  
Independent claim 29:
Refer to the reasons for allowance of claim 1 above.
However, none of the prior art disclose the limitations “identify, based on the downlink messages, one or more wireless devices for which the processor avoids re-transmitting uplink and downlink messages”, and can be logically combined with Oteri et al. 
Independent claim 30:
Refer to the reasons for allowance of claim 1 above.
However, none of the prior art disclose the limitations “transmitting the selected messages as repeated messages toward the BS, in accordance with the allocated network resources… by sensing for activity in an uplink frequency band allocated for uplink transmissions, and transmitting a repeated uplink message toward the BS, after verifying that no uplink transmissions are active”, and can be logically combined with Oteri et al.  
Independent claim 31:
Refer to the reasons for allowance of claim 15 above.
However, none of the prior art disclose the limitations “identifying, based on the downlink messages, one or more wireless devices for which the processor avoids re-transmitting uplink and downlink messages”, and can be logically combined with Oteri et al.  
Independent claim 32:
Refer to the reasons for allowance of claim 15 above.
However, none of the prior art disclose the limitations “transmitting the selected messages as repeated messages toward the BS, in accordance with the allocated network resources… by sensing for activity in an uplink frequency band allocated for uplink transmissions, and transmitting a repeated uplink message toward the BS, after verifying that no uplink transmissions are active”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Magley et al. (US Patent No. 10,326,518), teaches a long range wide area network (LoRaWAN), with a number of gateways, repeaters, and node devices (see fig. 1).
The reference, Barrachina (NPL cited on PTO-892), teaches a LoRaWAN network with a star topology (see fig. 1) and DRESG network structures (see figs. 5 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Christine Ng/
Examiner, AU 2464
July 23, 2021